Citation Nr: 0738536	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to April 
1962.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine.  Jurisdiction is currently with the RO in Denver, 
Colorado.  

In November 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Sufficient cause to advance this case on the docket has been 
shown and a motion to do so has been granted.  See 38 C.F.R. 
§ 20.900(c) (2007).

In November 2007, the veteran submitted additional evidence 
pertinent to his claim that has not yet been considered by 
the RO.  He also submitted a written waiver of review of this 
evidence by the RO in the first instance.  Therefore, the 
Board will proceed with adjudication of this appeal with 
consideration of all evidence of record, including this 
recently submitted evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran is confined to a motorized wheelchair and 
requires assistance in eating, attending to the wants of 
nature, dressing, and bathing, along with other activities, 
as the result of primarily a nonservice-connected 
neurological disease.  

2.  The veteran's service connected disabilities, standing 
alone, do not render him so helpless as to require the 
regular aid and attendance of another person.   



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person due 
to service-connected disabilities have not been met.  38 
U.S.C.A. § 1114 (West Supp. 2007); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
render him so helpless as to need the regular aid and 
attendance of another person.  Specifically, he testified 
during the November 2007 hearing that he requires the use of 
oxygen due to his service-connected chest wound and that he 
is confined to a wheelchair because of his respiratory 
difficulty.  Hearing transcript at 2-3.  He contends that 
taking one or two steps from his wheelchair to attempt to use 
the bathroom results in extreme fatigue.  Id. at 3.  Further, 
his representative has argued that, but for this respiratory 
difficulty, the veteran would be able to bathe, dress, go to 
the bathroom and perform all daily activities.  Id. at 5.  

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less (clearly not indicated in this case); 
(2) is a patient in a nursing home because of mental or 
physical incapacity (also not contended in this case); or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It thus appears that the veteran's 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  

This case turns on whether the veteran is in need of the 
regular aid and attendance of another person as a result of 
his service-connected disabilities.  The preponderance of the 
evidence of record demonstrates that, assuming without 
deciding that the veteran is in need of the aid and 
attendance of another person, such need arises due to 
nonservice-connected disability and not due to his service-
connected disabilities.  

Disabilities for which the veteran has been granted service-
connection are gunshot wound, left chest, with pleuritis, 
rated at 100 percent; splenectomy, rated at 30 percent; post 
traumatic stress disorder with dysthymia, rated at 30 
percent; and residuals, gunshot wound, muscle group VI, left 
upper extremity, rated at 10 percent.  

The record shows that the veteran also suffers from 
nonservice-connected Charcot Marie Tooth disease.  Included 
in the claims file is An October 1998 document authored by 
"T.B.", M.D., and titled a Charcot-Marie-Tooth Type X, best 
described as medical treatise evidence.  This document 
describes Charcot Marie Tooth as a hereditary motor sensory 
neuropathy syndrome that results in moderate to severe 
peripheral neuropathy in males.  Symptoms described include 
persistent weakness of hands and/or feet.  The document 
states that some patients require forearm crutches or canes 
for gait stability but less than five percent of patients 
need wheelchairs.  The document also states that obesity is 
to be avoided because it makes walking more difficult.  

This record provides evidence against this claim, clearly 
indicating a severe nonservice connected disorder.

Also of record is a December 1982 letter to the veteran from 
a VA neurologist informing the veteran that he suffers from a 
disease similar to Charcot Marie Tooth disease that results 
in peripheral neuropathy, providing more evidence against 
this claim.  

VA occupational therapy records, signed by a physician, 
provide a history of the veteran's ambulation difficulties.  
A note from April 2000 indicates that the veteran was then 
able to ambulate 30 to 40 feet with the aid of bilateral 
forearm crutches but with increased shoulder pain.  He 
reported that his knees tended to weaken and give out 
resulting in multiple recent falls when ambulating.  This 
note also reported that the veteran was unable to use a 
manual wheelchair due to limited upper extremity function and 
shoulder pain.  A motorized wheelchair/scooter was 
recommended due to the veteran's limited upper and lower 
extremity strength and active range of motion.  

VA clinic notes from February 2001 report that the veteran 
was admitted via the emergency room in obvious distress due 
to back pain.  At that time he was using a motorized cart.  

VA outpatient notes from September 2002 provide evidence 
showing that the reason for the veteran's need for aid and 
attendance is his nonservice-connected neurologic disorder.  
These notes contain the veteran's quoted statement with 
regard to his need for assistance in bathing, that is "[m]y 
hands won't hold towels any more, my feeling is gone, I drop 
a lot."  This note also contains the veteran's report that 
his legs tended to collapse out from under him and that he 
was no longer being able to walk alone without help from his 
wife.  He also reported that he was no longer able to write.  
This description of his need for aid and assistance makes no 
mention of his service-connected disabilities, but rather is 
entirely focused on neurologic symptoms from his nonservice 
connected disorder.  

St. Rose Dominican Hospital notes show that the veteran was 
admitted in December 2002 because of frequent falls.  A 
history of present illness contains the comment that the 
information obtained from the veteran was somewhat 
contradictory.  This note explained that the veteran reported 
to the emergency room with a chief complaint of shortness of 
breath.  However, the veteran also reported that his main 
reason for the visit was frequent falls due to a neurologic 
disorder which affected his lower extremities.  Physical 
examination found a morbidly obese male in no acute distress 
with stable vital signs and oxygen saturation on room air of 
97 percent.  He was discharged four days later with his 
condition described as good, respiratory status stable.  

In August 2003, the veteran was again admitted to a VA 
medical facility, this time with complaint of chest 
tightness.  A medical history provided that the veteran 
suffered from obstructive sleep apnea, probably obesity 
hypoventilation syndrome, and that he had some difficulty 
walking and using a wheelchair.  This note reported that he 
had recently been diagnosed with diabetes mellitus.  Physical 
examination showed the veteran to have an oxygen saturation 
of 93 percent on 2 liters nasal cannula, weight of 302 
pounds, decreased motor strength probably secondary to 
Charcot-Marie-Tooth, and that his deep tendon reflexes were 
essentially absent.  He was negative for acute myocardial 
infarction and discharged to home.  

The evidence listed above shows that the veteran has a 
debilitating neurological disease, Charcot-Marie-Tooth 
disease or a similar disorder, which caused his lack of lower 
and upper extremity strength and led to his repeated falls 
due to difficulty walking with the use of forearm crutches.  
These records also show that the lack of strength coupled 
with his frequent falls led to the recommendation for use of 
a motorized wheelchair.  This is evidence against his claim 
because it shows that his confinement to a wheelchair, with 
the attendant loss of mobility and need for assistance, arose 
due to his non service-connected disability rather than his 
service-connected disabilities.             

VA notes from August 2005 reported that the veteran was 
confined to a motorized wheelchair, able to stand briefly to 
be weighed and that he reported that his breathing was 
getting worse.  Pulse oximetry on 2 liters of oxygen measured 
90 percent saturation.  

VA physical therapy notes from January 2007 indicate that he 
veteran needed a hospital bed with half rails to increase his 
ability to assist more with transfers and because he had 
suffered many falls recently.  Notes from this same month 
reported that the veteran was mobile in the community via an 
electric chair and his wife was helping him stabilize with 
transfers but was concerned about the effect on her back.  A 
diagnosis was provided of Charcot Marie disease, coronary 
artery disease, and chronic obstructive pulmonary disease.  

This characterization of the veteran's need for help 
transferring in and out of his wheelchair is not one of help 
needed due to respiratory distress, but one of need due to 
mechanical limitations, which is also evidence against his 
claim because there is no evidence of record that these 
mechanical limitations result from his service-connected 
disabilities.  

VA Home Health Notes report that the veteran is in receipt of 
home health care on a fee basis.  A March 2007 entry noted 
that the provider had requested authorization for 
occupational therapy evaluation, 4-1/2 hours of homemaker 
assistance, registered nurse assistance with medical 
management, and nursing assistance 3 times per week to assist 
with transfers during bathing and grooming.  This note 
indicated that the veteran was having difficulty with fine 
motor control.  Once again, reference is made to the 
nonservice connected disorder rather than his service 
connected disorders. 

VA clinic notes from April 2007 report that the veteran had 
pain in his legs and low back, controlled by morphine.  June 
2007 nursing assessment notes report that the veteran 
required help with bathing, dressing, eating, and using the 
toilet; but not with moving around in bed or transfers from 
bed to chair, wheelchair, or standing position, or moving 
around indoors.  

While VA Home Health notes from June 2007 contain the 
veteran's report that he had shortness of breath, these notes 
contain the registered nurse's assessment that the veteran 
was breathing without difficulty.  

These notes demonstrate that the veteran requires assistance 
with the activities of daily living.  Significantly, although 
the veteran complained of breathing difficulty, the medical 
professionals indicated that the veteran had difficulty with 
fine motor control but did not have difficulty breathing.  
Thus these notes provide additional evidence against his 
claim because they tend to show that his need for assistance 
with these activities does not arise from his service 
connected disabilities but does arise from his nonservice-
connected neurological disorder.  

Medical evidence obtained pursuant to his claim for special 
monthly compensation are also unfavorable to his claim.  In a 
November 2004 questionnaire regarding the need for aid and 
attendance, a physician reported that the veteran could not 
feed himself, could not attend to the wants of nature, and 
was totally dependant on others, because "patient suffers 
from Charcot-Marie disease which is a progressive neurologic 
disorder.  This questionnaire makes no mention of breathing 
difficulties or of any of the veteran's service-connected 
disabilities, providing highly probative evidence against 
this claim.  

Also of record are reports from two VA examinations regarding 
the veteran's need for aid and attendance.  A January 2005 
examination assessed the veteran as having functional 
restrictions of limitation of motion, generalized weakness, 
lack of coordination, and inability to have balance or 
propulsion.  The examiner stated that the veteran's primary 
restrictions were in reference to using the arms and legs due 
to spinal cord neurological disease.  In the narrative 
portion of this report, the examiner stated that the veteran 
was incapacitated but "not so much from the gunshot wound 
accidental to the left chest, it is from a nerve disease, 
which is diagnosed as Pierre-Marie-Charcot-tooth disease.  
Pierre-Marie-Charcot disease is a degenerative disease of the 
spinal cord involving the ventral horn cells of the spine."  
The examiner also reported that the veteran is "definitely 
restricted and because of poor function in reference to 
fastening, clothing, bathing, shaving and toileting done by 
his wife.  He is self feeding to some extent."  

A report of examination in November 2005 provides similar 
medical evidence against the veteran's claim.  That physician 
provided that the veteran had restriction of the upper and 
lower extremities, explaining that the veteran could use his 
arms and hands with difficulty and that his legs had the most 
profound weakness, evidence of atrophy, and diabetic changes.  
He reported that the veteran's weakness of legs and feet 
resulted in his need of total assistance to move.  This 
report makes no objective mention of the veteran's 
respiratory distress or service connected disabilities; only 
the veteran's reported complaints reference chronic 
obstructive pulmonary disease.  

The Board is aware that the January 2005 report states that 
medical records were not reviewed and that neither the 
November 2004 questionnaire nor the November 2005 report 
indicates that medical records were reviewed.  However, the 
history provided, i.e. a gunshot wound disability and a 
neurological disease, is consistent with the record and there 
is no indication in the record that the veteran is 
incapacitated due to his service-connected PTSD or 
splenectomy.  Furthermore, the veteran's claim hinges on 
whether the veteran's service connected disability, as 
opposed to his nonservice-connected disability, results in 
the need for aid and attendance.  Examination of the veteran 
by these medical professional provides sufficient medical 
evidence to adjudicate this claim because such examination 
discloses the basis for his need for assistance.  A review of 
his recorded medical history would not add to an evaluation 
of his physical or mental condition exhibited during the 
examination.  

Further, it is important for the veteran to understand that 
the post-service medical record, as a whole, clearly provides 
evidence against this claim above and beyond the VA 
examinations.  Even if the Board were to ignore the results 
of the VA examinations, the post-service medical record would 
provide a valid basis to deny this claim. 

Finally, submitted by the veteran in October 2007 is one page 
of a report from "W.G.", M.D.  This physician remarked that 
this document is a "[s]upplemental statement in support of 
the veteran's physical condition and prognosis as completed 
by me on 10/16/07."  The document begins with a heading of 
"Item 4" and refers to item 9 which the physician describes 
as containing the veteran's overall handicap and his 
disabilities.  This indicates that there are additional pages 
of this report that have not been submitted by the veteran.  

Dr. W.G. lists the veteran's disabilities as Charcot-Marie-
Tooth, affecting his hands, feet, and legs and causing foot 
drop and atrophy in both hands.  He also reported that the 
veteran has chronic obstructive pulmonary disease, is on 3 
and 1/2 liters of oxygen continuously with chronic 
dependence, and has scar tissue and damage to his left lung 
with pleuritis from the gunshot wound.  In addition, Dr. W.G. 
listed the following: transient ischemic attacks, congestive 
heart failure, arterial stent placement, diabetes, erectile 
dysfunction, and acid reflux disease.  The "opinion" 
portion of this letter is that the 

"[p]atients' (sic) current condition is 
poor, considering his overall handicap 
and disabilities as mentioned in item 9 
of this medical statement.  All are 
progressive and quite terminal.  He is on 
90mg of morphine sulfate each day to help 
control pain in his chest and back and 
legs.  He is morbidly obese and is 
physically unable to exercise."  

Although this document does not appear to provide an opinion 
or any statements that conflict with the evidence of record, 
to the extent that the document could be said to so provide, 
it is within the Board's province to weigh the probative 
value of the opinion expressed in the document along with the 
other medical opinions of record.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  So long as the Board provides an adequate 
reason or basis for doing so, the Board does not err by 
favoring one competent medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Dr. W.G. does not reach a medical conclusion as to the 
veteran's need for aid and attendance caused by the service 
connected disorders alone.  Moreover, the submitted portion 
of Dr. W.G.'s report describes both the veteran's service-
connected and nonservice-connected disabilities, concluding 
only that the veteran's health is poor and that his 
conditions are terminal.  This provides no evidence favorable 
to the veteran's claim as it does not express an opinion as 
to the central issue.

In contrast, the opinions contained in the examination 
reports and questionnaire from November 2004, January 2005, 
and November 2005, described above, directly address the need 
for aid and attendance and the reason for the needed aid and 
attendance.  Also, these reports are more detailed than Dr. 
W.G.'s as to the issues of importance to this case.  Dr. 
W.G.'s letter essentially reports the veteran's diagnosed 
conditions and states that he is in bad health; matters not 
disputed by the Board.  For these reasons, the Board finds 
the November 2004, January 2005, and November 2005 opinions 
highly probative as to the matter before the Board.  

The veteran's statements and testimony has also been 
considered.  He is certainly competent to describe his 
difficulty breathing and other symptoms.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  However, while his statements are 
evidence favorable to his claim, those statements, as with 
any competent evidence, must be considered along with all of 
the other relevant competent evidence of record.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (stating that 
it is within the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Only his subjective reports indicate that 
his service-connected disabilities result in his need for aid 
and attendance.  Standing in opposition to those reports are 
the findings of physicians in three separate reports that the 
veteran's nonservice-connected neurological disability, not 
his service-connected disabilities, results in his need for 
aid and attendance of another person.  Additionally, the 
historical outline provided above clearly establishes that 
the veteran's current confinement to wheelchair is due to his 
nonservice-connected disabilities and not service-connected 
disabilities as is his difficulty in dressing, eating, going 
to the bathroom, and moving in and out of his wheelchair.  

While many of the physical requirements for aid and 
attendance specified in 38 C.F.R. § 3.352 are met in this 
case, those requirements are not met due to the veteran's 
service-connected disabilities.  For this reason, the 
veteran's claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the instant case, the RO informed the veteran as to 
assignment of effective dates and in general, disability 
ratings, by means of a letter sent to the veteran on October 
4, 2007, after the initial adjudication by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although notice as to assignment of effective dates and 
general notice as to assignment of disability ratings was 
provided the veteran by the separate October 4, 2007 letter, 
no subsequent adjudication was rendered by the RO.  However, 
this timing error amounts to no more than harmless error in 
this case.  As explained below, the veteran was provided with 
proper notice as to the requirements of the benefit he seeks, 
special monthly compensation based on the need for aid and 
attendance of another person.  Thus, any defect as to how 
disability ratings are assigned is harmless because he was 
apprised of the requirements for, what amounts to, a special 
form of rating based upon the effects of disability.  Nor is 
the defect as to notice of assignment of effective dates 
prejudicial to the veteran because as his claim was denied by 
the RO and his appeal is denied by the Board, no effective 
date will be assigned with respect to this claimed benefit.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran on October 25, 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  That letter 
informed the veteran of what evidence was required to 
substantiate the claim for special monthly compensation and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records.  Either submitted by the veteran 
or obtained with VA's assistance are private treatment 
records from W.G., M.D., Spring Valley Hospital, St. Rose 
Dominican Hospital, Western Arizona Regional Medical Center, 
and Athena Diagnostic.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA medical 
examinations were afforded the veteran on January 29, 2005 
and November 29, 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


